Citation Nr: 0728406	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-16 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from October 1966 to March 
1979, with subsequent reserve service and retirement from the 
Air Force Reserves in October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.


FINDING OF FACT

A right shoulder disability is related to service.


CONCLUSION OF LAW

Right shoulder disability was incurred in service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claim. Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)], or the regulations implementing it.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

The veteran asserts that during parachute training at 
navigator school, his parachute was caught by a wind gust and 
that he was dragged before he could unharness the parachute.  
He indicates that he rolled to his back in order to reach the 
harness lock and felt a strain in his shoulder when his right 
arm was entangled with a shroud line.  He states that he 
avoided seeking medical treatment because he did not want to 
be grounded from flying.

The Board acknowledges that the veteran's service medical 
records are negative for any diagnosis or abnormal finding 
pertaining to his right shoulder.  However, the veteran has 
presented evidence indicating that he suffered an injury to 
his shoulder during parachute training which was part of his 
training as a navigator.  Such evidence includes statements 
from individuals with whom he trained.  Those statements 
indicate that the veteran wore a sling on his right arm in 
March 1967.  The veteran's brother, with whom he attended 
navigator training, has indicated that the veteran's class 
completed parachute training in spring of 1967.  He noted 
that the veteran had told him that he sustained an injury in 
training, and that the veteran wore a sling on his arm.  A 
woman whom the veteran was dating at the time has stated that 
she remembered the veteran wearing a sling on his right arm 
in the spring of 1967.  These reports are consistent with the 
veteran's assertion that he suffered an injury to his right 
shoulder during navigator training.

The record also contains the report of a November 2003 VA 
examination.  The veteran reported that he had started 
working with a sports trainer eight months previously, and 
that the trainer detected limitation of his shoulder.  He 
related that during navigator training, he had experienced 
right shoulder stiffness after a parachute jump.  He noted 
that he had no problems performing functional activities and 
that he had not experienced any pain prior to working with 
the trainer.  X-ray examination revealed no acute fracture or 
dislocation.  There was marked joint space narrowing at the 
glenohumeral joint and marginal osteophytes and irregularity 
of the articular margin of the humeral head.  There were 
small osteophytes at the inferior aspect of the 
acromioclavicular joint.  The appearance was consistent with 
severe degenerative joint disease.  The examiner indicated 
that it was possible, but unlikely, that the right shoulder 
disability was secondary to in service injuries.

In a February 2004 letter, A.G., M.D. reviewed the veteran's 
history.  She indicated that X-rays revealed glenohumeral 
osteoarthritis with osteophytes at the interior surface f the 
humeral head.  She stated that such arthritis took many years 
to appear and might be caused from the veteran's 1967 injury.  

The Board has reviewed the evidence pertaining to this claim, 
and has determined that service connection is warranted for a 
right shoulder disability.  Clearly a layman is competent to 
report that there has been an injury and in this case, the 
Board finds the report to be credible.  In this regard, the 
Board concludes that the competent evidence indicates a 
relationship between the veteran's service and his current 
right shoulder disability.  In summary, the evidence supports 
the grant of service connection for a right shoulder 
disability.


ORDER

Entitlement to service connection for a right shoulder 
disability is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


